Stephens, J.
¶24 (concurring) — I agree with the lead opinion that the city of Lakewood’s (City) antibegging ordinance is facially overbroad and Willis’s conviction cannot stand. But I am concerned that the lead opinion truncates the constitutional overbreadth analysis by suggesting that only subsections (1) and (2) of Lakewood Municipal Code (LMC) 9A.04.020A are invalid. The City charged Willis under the ordinance as a whole, comprising six subsections. And the City acknowledges that Willis’s facial constitutional challenge concerns the entire ordinance. See Answer to Pet. for Review at 7 n.2 (“Before the Court of Appeals, Mr. Willis argued that he believed that his challenge was a facial challenge to the Code ....”); Resp’t’s *227Suppl. Br. at 2 (“Mr. Willis appears to be challenging the entirety of LMC 9A.[0]4.020A.”); see also Opening Br. of Appellant at 7 (arguing that the ordinance is a content-based restriction on speech in a public forum and that “[t]he majority of the areas listed in LMC [ ]9A.[0]4.020A where speech is restricted are public places used as common thoroughfares”); Suppl. Br. of Pet’r at 17-18 (seeking invalidation of ordinance in its entirety).20
¶25 Because a facial overbreadth challenge under the First Amendment to the federal constitution and article I, section 5 of the Washington State Constitution is primarily concerned with the chilling effect of sweeping speech restrictions, we may not “sever” portions of statutes or ordinances prior to considering whether they make “ ‘unlawful a substantial amount of constitutionally protected conduct ... even if they also have legitimate application.’ ” City of Seattle v. Huff, 111 Wn.2d 923, 925, 767 P.2d 572 (1989) (quoting City of Houston v. Hill, 482 U.S. 451, 459, 107 S. Ct. 2502, 96 L. Ed. 2d 398 (1987)); see also Broadrick v. Oklahoma, 413 U.S. 601, 615, 93 S. Ct. 2908, 37 L. Ed. 2d 830 (1973) (stating test is whether overbreadth is real and substantial in relation to law’s plainly legitimate sweep); see generally David H. Gans, Strategic Facial Challenges, 85 B.U. L. Rev. 1333, 1342-45 (2005).21 Indeed, restricting our *228analysis of a facial overbreadth challenge to the “face” of one or two subsections of an ordinance effectively rewrites the ordinance, treating its subsections as if they were separate enactments. Moreover, it fundamentally changes the analysis of the law’s chilling effect in relation to its permissible reach by foreclosing consideration of the full sweep of the law. Many overbroad speech restrictions might very well elude constitutional scrutiny based on the charging authority’s decision to “let go” of particularly problematic subsections when challenged. I would analyze Willis’s First Amendment challenge in relation to the facial over-breadth of LMC 9A.04.020A as written.
¶26 Examining the entire ordinance under which the City charged Willis, I conclude that LMC 9A.04.020A is facially overbroad. While the ordinance might conceivably have legitimate applications in nonpublic areas, on its face, it substantially restricts protected speech in a wide range of public forums traditionally open to First Amendment activity. And, on its face, it targets a particular category of protected speech, making it an unconstitutional content-based restriction under the United States Supreme Court’s recent decision in Reed v. Town of Gilbert, _ U.S. _, 135 S. Ct. 2218, 192 L. Ed. 2d 236 (2015). I would hold that LMC 9A.04.020A, as written, is facially overbroad and therefore invalid. I concur in the decision to reverse Willis’s conviction.
Fairhurst, J., concurs with Stephens, J.

 The lead opinion correctly notes that the transcript of the colloquy on jury instructions shows that the parties agreed to limit the “to convict’’ instruction to the first two sections of LMC 9A.04.020A, though the jury instructions are not in the record. Willis attaches two jury instructions to his supplemental brief: while the first appears to be the referenced “[t]o convict’’ instruction, the second, definitional instruction defines “begging in a restrictive area’’ in terms of all six sections of the ordinance. Suppl. Br. of Pet’r Ex. 3. Regardless of how the jury was ultimately instructed, the parties agree that Willis was charged under the ordinance as a whole.


 While the lead opinion never uses the term “severance,” the City does. The City relies on the severability clauses in its municipal code to argue that the court should determine only whether Willis was validly convicted for begging at the location where he was cited. See Resp’t’s Suppl. Br. at 2-3. Setting aside that the focus on the facts of Willis’s conduct is misplaced in considering his facial challenge, any notion of severance should be rejected here. Severability may offer an appropriate remedy for constitutional violations in some contexts, but it is fundamentally at odds with the First Amendment overbreadth doctrine. See Gans, *228supra, at 1344 (“Courts may not leave in place sweeping speech restrictions because they have some valid applications, and may not rely on case-by-case adjudication and severability doctrine to narrow an overbroad law over time.’’). To eliminate the chilling effect of an overbroad law, we must declare it void as a whole and require the City to go back to the drafting table to craft a constitutionally permissible ordinance. See id. (noting this “creates a salutary incentive for legislatures to write narrow statutes when regulating free speech’’).